DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claim 4 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 has been amended for correction, therefore the rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
4.	Claims 1-20 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slaughter et al. (US2019/0104722).  Claims 1, 15 and 18 are independent.
	Applicant has amended claim 1 to include the limitations “accessing a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants”.  Claims 15 and 18 are amended in a corresponding fashion.  Examiner 
Applicant’s arguments, filed 28 January 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of HE et al. (CN106951836).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter et al. (US2019/0104722) in view of HE et al. (CN106951836).
	Regarding claim 1, Slaughter discloses, except for the limitations below, A method for identifying a plant in a field (fig. 1-3, 10; abstract; par. [0013]-[0017]), the method comprising: 
accessing an image of the field captured by an imaging system, the accessed image having a pixel dimensionality and including a plurality of pixels with a subset of the pixels representing the plant in the field (“The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer” in par. [0052]); 
accessing a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants (“the image is segmented into crop, weed, and background objects” in par. [0054]);
applying the semantic segmentation model to the image to identify which pixels of the image represent the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), the semantic segmentation model configured to: 
identify the subset of pixels in the image representing the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), 
generate a treatment map comprising a plurality of elements, each element of the plurality corresponding to a group of pixels of the plurality of pixels, one or more of the elements corresponding to the subset of pixels representing the plant, and each element indicating a treatment for a portion of the field represented by pixels corresponding to that element (“Optionally, at step 28, a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), and 
wherein a dimensionality of the plurality of elements in the treatment map is less or equal to the pixel dimensionality (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]).
However, Slaughter teaches transgenic crop signaling (par. [0063]-[0071]). 
HE teaches, in the same field of endeavor, a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants (“The invention is applied to the field of image segmentation and agricultural weather observation, and specifically relates to image feature extraction and recognition. Study the automatic segmentation of crops and backgrounds based on deep learning, and propose a crop image segmentation extraction coverage method based on RGB and HSI prior thresholds to optimize the convolutional neural network (RGB-HSI-CNN) to preserve the edges of the green plants and solve the illumination. Such as impact, distinguish crops and weeds and land, get green crop coverage” on pg. 1 par. 1; “Among them, the pixel labeled 1 corresponds to the foreground, and the pixel labeled zero corresponds to the background. It can be known from the formula that when the difference between the green component and the red component of the pixel point is greater than 16 and the green component is greater than 48, the point is greenish. The possibility of crops is greater and we need to keep them so that we can preserve the main crops and weeds and remove the land background” on pg. 9 par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of semantic segmentation taught by HE for the technique of semantic segmentation taught by Slaughter since it would have provided an alternative semantic segmentation approach with predictable results.
Regarding claim 2, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses further comprising: storing the treatment map in a treatment map database accessible by a farming machine (“a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]; “Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images” in par. [0058]; “When the robotic hoes 110 approach a crop plant location stored in computer memory 44, the computer 40 retracts the pneumatic cylinders 108 to cause the two hoes 110 to separate, leaving a gap between them and allowing the crop plant 32 to pass by unharmed” in par. [0115]).
Regarding claim 3, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses further comprising: treating the plant in the field according to the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; “The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]). 
Regarding claim 4, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses the farming machine comprises a plurality of treatment mechanisms for treating plants, the plurality of treatment mechanisms having a treatment mechanism dimensionality that is the same as the treatment map dimensionality (“The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Regarding claim 5, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses further comprising: for each element in the plant treatment map, generating a plant treatment instruction corresponding to the treatment indicated by the element comprising the subset of pixels identified as representing the plant; storing the plant treatment instructions in an instruction database (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; implicit in “each block or step of a flowchart, and combinations of blocks (and/or steps) in a flowchart, as well as any procedure, algorithm, step, operation, formula, or computational depiction can be implemented by various means, such as hardware, firmware, and/or software including one or more computer program instructions embodied in computer-readable program code” in par. [0144]). 
Regarding claim 6, the combined references of Slaughter and HE disclose The method of claim 5, wherein Slaughter discloses further comprising: transmitting the plant treatment instructions to the farming machine, the farming machine comprising a plurality of plant treatment mechanisms configured to actuate the plant treatment mechanisms using the plant treatment instruction to treat the identified plant based on the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; implicit in “each block or step of a flowchart, and combinations of blocks (and/or steps) in a flowchart, as well as any procedure, algorithm, step, operation, formula, or computational depiction can be implemented by various means, such as hardware, firmware, and/or software including one or more computer program instructions embodied in computer-readable program code” in par. [0144]). 
Regarding claim 7, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses the semantic segmentation model further comprises: a plurality of neural network layers comprising: an input layer comprising a plurality of input nodes, a number of the plurality of input nodes corresponding to the pixel dimensionality, an output layer comprising a plurality of output nodes, a number of the plurality of output nodes corresponding to the treatment map dimensionality, and one or more intermediate layers comprising a plurality of intermediate nodes, the nodes of the intermediate layers transforming data in the input layer to data in the output layer (par. [0062]-[0068]).
Regarding claim 8, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses applying the semantic segmentation model further comprises: 
accessing a treatment array including a plurality of treatment elements (“118” in fig. 10; par. [0096]-[0099]), wherein: 
the treatment array has the treatment dimensionality, each of the plurality of treatment elements corresponds to an element of the treatment map, and each of the plurality of treatment elements corresponds to a treatment area of a plant treatment mechanism of a farming machine (“The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Regarding claim 9, the combined references of Slaughter and HE disclose The method of claim 8, wherein Slaughter discloses further comprising: mapping the treatment array to the accessed image such that each element of the treatment array corresponds to a group of pixels in the accessed image representing the treatment area of the corresponding treatment mechanism (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 10, the combined references of Slaughter and HE disclose The method of claim 9, wherein Slaughter discloses further comprising: mapping the identified plants to elements of the treatment array to generate a treatment map such that each element of the treatment map includes the identified plant when the identified plant is in its corresponding treatment area (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 11, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses: the treatment dimensionality is a representation of any of the number, size, shape, arrangement, and configuration of the treatments applied by a plurality of plant treatment mechanisms (“Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells” in par. [0134]). 
Regarding claim 12, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses the farming machine is any of a crop (fig. 10; “a set of miniature mechanical robotic hoes (110) are located directly behind the crop detection zone” in par. [0097]; “micro-dosing spray jets 118” in par. [0098]). 
Regarding claim 13, the combined references of Slaughter and HE disclose The method of claim 1, wherein Slaughter discloses the treatment is a spray treatment from an array of spray nozzles (“118” in fig. 10; “series of micro-dosing spray jets 118” in par. [0098]). 
Regarding claim 14, the combined references of Slaughter and HE disclose The method of claim 13, wherein Slaughter discloses the spray treatment is water, nutrients, a herbicide, a fungicide, or another pesticide (“Once the crop is identified and localized using the crop signaling identification system, a plant care system can conduct other plant care tasks, such as applying foliar nutrients, fungicides, or insecticides to the plant, in addition to the described example for weed control” in par. [0017]; “Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system” in par. [0098]). 
Regarding claim 15, Slaughter discloses, except for the limitations italicized below, A non-transitory computer readable storage medium comprising instructions for identifying a plant in a field, the instructions, when executed by one or more processors (fig. 1-3, 10; abstract; par. [0013]-[0017]; par. [0144]), causing the one or more processors to: 
access an image of the field captured by an imaging system, the accessed image having a pixel dimensionality and including a plurality of pixels with a subset of the pixels representing the plant in the field (“The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer” in par. [0052]); 
access a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants (“the image is segmented into crop, weed, and background objects” in par. [0054]);
apply the semantic segmentation model to the image to identify which pixels of the image represent the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), the semantic segmentation model configured to: 
identify the subset of pixels in the image representing the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), 
generate a treatment map comprising a plurality of elements, each element of the plurality corresponding to a group of pixels of the plurality of pixels, one or more of the elements corresponding to the subset of pixels representing the plant, and each element indicating a treatment for a portion of the field represented by pixels corresponding to that element (“Optionally, at step 28, a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), and 
wherein a dimensionality of the plurality of elements in the treatment map is less or equal to the pixel dimensionality (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
However, Slaughter teaches transgenic crop signaling (par. [0063]-[0071]). 
HE teaches, in the same field of endeavor, a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants (“The invention is applied to the field of image segmentation and agricultural weather observation, and specifically relates to image feature extraction and recognition. Study the automatic segmentation of crops and backgrounds based on deep learning, and propose a crop image segmentation extraction coverage method based on RGB and HSI prior thresholds to optimize the convolutional neural network (RGB-HSI-CNN) to preserve the edges of the green plants and solve the illumination. Such as impact, distinguish crops and weeds and land, get green crop coverage” on pg. 1 par. 1; “Among them, the pixel labeled 1 corresponds to the foreground, and the pixel labeled zero corresponds to the background. It can be known from the formula that when the difference between the green component and the red component of the pixel point is greater than 16 and the green component is greater than 48, the point is greenish. The possibility of crops is greater and we need to keep them so that we can preserve the main crops and weeds and remove the land background” on pg. 9 par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of semantic segmentation taught by HE for the technique of semantic segmentation taught by Slaughter since it would have provided an alternative semantic segmentation approach with predictable results.
Regarding claim 16, the combined references of Slaughter and HE disclose The non-transitory computer readable storage medium of claim 15, wherein Slaughter discloses the instructions, when executed, cause the one or more processors to: store the treatment map in a treatment map database accessible by a farming machine (“a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]; “Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images” in par. [0058]; “When the robotic hoes 110 approach a crop plant location stored in computer memory 44, the computer 40 retracts the pneumatic cylinders 108 to cause the two hoes 110 to separate, leaving a gap between them and allowing the crop plant 32 to pass by unharmed” in par. [0115]). 
Regarding claim 17, the combined references of Slaughter and HE disclose The non-transitory computer readable storage medium of claim 15, wherein Slaughter discloses the instructions, when executed, cause the one or more processors to: 
treat the plant in the field according to the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; “The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), 
the treatment map executed by a farming machine comprising a plurality of treatment mechanisms configured to receive and execute the treatment map (fig. 10; “a set of miniature mechanical robotic hoes (110) are located directly behind the crop detection zone” in par. [0097]; “The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Regarding claim 18, Slaughter discloses, except for the limitations italicized below, A farming machine (fig. 1-3, 10; abstract; par. [0013]-[0017]; par. [0144]) comprising: 
a non-transitory computer readable storage medium comprising instructions for identifying a plant in a field, the instructions, when executed by one or more processors (par. [0144]), causing the one or more processors to: 
access an image of the field captured by an imaging system, the accessed image having a pixel dimensionality and including a plurality of pixels with a subset of the pixels representing the plant in the field (“The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer” in par. [0052]); 
access a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants (“the image is segmented into crop, weed, and background objects” in par. [0054]);
apply the semantic segmentation model to the image to identify which pixels of the image represent the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), the semantic segmentation model configured to: 
identify the subset of pixels in the image representing the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), 
generate a treatment map comprising a plurality of elements, each element of the plurality corresponding to a group of pixels of the plurality of pixels, one or more of the elements corresponding to the subset of pixels representing the plant, and each element indicating a treatment for a portion of the field represented by pixels corresponding to that element (“Optionally, at step 28, a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), and 
wherein a dimensionality of the plurality of elements in the treatment map is less or equal to the pixel dimensionality (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
However, Slaughter teaches transgenic crop signaling (par. [0063]-[0071]). 
HE teaches, in the same field of endeavor, a semantic segmentation model trained to identify plants in images by recognizing pixels in images representing plants, the semantic segmentation model trained with previously captured images comprising green plants and labelled to identify green pixels representing the green plants (“The invention is applied to the field of image segmentation and agricultural weather observation, and specifically relates to image feature extraction and recognition. Study the automatic segmentation of crops and backgrounds based on deep learning, and propose a crop image segmentation extraction coverage method based on RGB and HSI prior thresholds to optimize the convolutional neural network (RGB-HSI-CNN) to preserve the edges of the green plants and solve the illumination. Such as impact, distinguish crops and weeds and land, get green crop coverage” on pg. 1 par. 1; “Among them, the pixel labeled 1 corresponds to the foreground, and the pixel labeled zero corresponds to the background. It can be known from the formula that when the difference between the green component and the red component of the pixel point is greater than 16 and the green component is greater than 48, the point is greenish. The possibility of crops is greater and we need to keep them so that we can preserve the main crops and weeds and remove the land background” on pg. 9 par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of semantic segmentation 
Regarding claim 19, the combined references of Slaughter and HE disclose The farming machine of claim 18, wherein Slaughter discloses the instructions, when executed, cause the one or more processors to: store the treatment map in a treatment map database accessible by a farming machine (“a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]; “Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images” in par. [0058]; “When the robotic hoes 110 approach a crop plant location stored in computer memory 44, the computer 40 retracts the pneumatic cylinders 108 to cause the two hoes 110 to separate, leaving a gap between them and allowing the crop plant 32 to pass by unharmed” in par. [0115]).
Regarding claim 20, the combined references of Slaughter and HE disclose The farming machine of claim 18, wherein Slaughter discloses the instructions, when executed, cause the one or more processors to: 
(“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; “The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), 
the treatment map executed by a farming machine comprising a plurality of treatment mechanisms configured to receive and execute the treatment map (fig. 10; “a set of miniature mechanical robotic hoes (110) are located directly behind the crop detection zone” in par. [0097]; “The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667